DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes an intervening ‘or’ between the “container” clause and the “recirculation” clause.  However, it is unclear whether the ‘or’ is intended to distinguish between the container and recirculation apparatus, or whether only one of the recited structural components are necessary for the claim.  For the purposes of examination, the examiner is interpreting the ‘or’ to solely provide an option between the container and recirculation apparatus.  Appropriate correction is necessary.
Claim 3 includes an intervening ‘or’ at the end of the “container” clause.  It appears the inclusion of the ‘or’ is in error.  For the purposes of examination, the examiner is considering the ‘or’ to be deleted from the claim.  Appropriate correction is necessary.
Claim 1 recites the limitations "the inlet port” and “the outlet port" in the third and fourth clauses respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner is interpreting the first recitation of “the inlet port” and “the outlet port” to recite “an inlet port” and “an outlet port”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreymann et al., EP 3377141 (Kreymann) in view of Brandl et al., US 2013/0087210 (Brandl).
Regarding claim 1, Kreymann discloses a treatment system for the reduction of carbon dioxide content in blood in an extracorporeal circuit (Title, ¶ 0001, 0145-0149, Claims 1-4) comprising:
An apparatus for extracorporeal reduction of carbon dioxide in blood comprising a first delimited region (see “first chamber”, Claim 4) for receiving extracorporeal blood and a second delimited region (see “second chamber”, Claim 4) for receiving a buffer solution, wherein the first and second region adjoining each other in a contact zone are only separated by a membrane (see “semipermeable membrane”, Claim 4), via which gas exchange can occur between blood and the buffer solution;
A first inlet for introducing blood into the treatment system, said first inlet in fluid communication with a first inlet port at the first delimited region of the apparatus (¶ 0076);
A first outlet for extracting a treated blood from the treatment system, wherein the first outlet is in fluid communication with an outlet port at the first delimited region of the apparatus (¶ 0076);
A source for a buffer solution in fluid communication with the inlet port at the second delimited region of the apparatus via a fluid line (¶ 0145-0149); and
A container for collecting used buffer solution, wherein the container is in fluid communication with the outlet port at the second delimited region of the apparatus via a fluid line (¶ 0145-0149).
Kreymann does not explicitly disclose a system further comprising a balancing device, by means of which an amount of fresh and used buffer solution may be balanced.  However, it is very well known to include balancing devices in extracorporeal circuits as shown in Brandl.  Brandl discloses an extracorporeal circuit for treating blood (abstract, fig. 1) which includes a balancing device (REF 5, ¶ 0033).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the system of Kreymann to include a balancing device as described in Brandl in order to balance fresh dialysis liquid with used dialysis liquid and maintain exact balancing of fluid removed from a patient during extracorporeal blood treatment (Brandl, ¶ 0004, 0033).
The recitations of specified buffer solutions in claim 1 are not considered to provide patentable weight to the claims since they are not explicitly recited as part of the treatment system and are merely materials utilized or worked upon by said treatment system (see MPEP 2115).
Regarding claim 2, Brandl further discloses the balancing device is a volumetric balancing device utilizing balancing chambers between fresh and used dialysate (fig. 6, ¶ 0052).
Regarding claim 3, Kreymann (in view of Brandl) is relied upon in the rejection of claims 1-2 set forth above.  Brandl further discloses a pressure reduction means (REF 33, fig. 3, ¶ 0048) located within a fluid line and in communication with an extracorporeal treatment device.  
Regarding claims 4 and 17, Brandl further discloses that the pressure reduction means is a pressure-regulated non-return valve for maintaining a pressure within the respective balancing chamber (see “venting valve”, ¶ 0048).
Regarding claim 5, Kreymann (in view of Brandl) discloses a system comprising a pressure sensor (¶ 0181) for measuring a pressure in the fluid line in fluid communication with the second delimited region.  While Kreymann does not disclose the pressure sensor being located between the inlet port and the means for reducing the pressure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the pressure sensor as recited since it has been held that rearranging the parts of an invention involves only routine skill in the art (MPEP 2144.04, Section VI, Part C).
Regarding claim 10, Kreymann (in view of Brandl) discloses a system wherein the first and second delimited regions are capable of providing a counter-current flow direction between said first and second delimited regions.
Regarding claims 11-12 and 19-20, Kreymann (in view of Brandl) discloses a system wherein the membrane exchange surface is at least 2 m2 and less than 3 m2 (¶ 0138).
Regarding claim 13, Kreymann (in view of Brandl) discloses a system comprising a pH sensor located upstream from the second delimited region (¶ 0110) and downstream from the second delimited region (¶ 0163).  
Regarding claim 14, Kreymann (in view of Brandl) discloses a system including means for measuring the pH of blood (¶ 0181).  While Kreymann does not disclose measuring the pH at the second delimited region or measuring both upstream and downstream pH, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate multiple pH sensors upstream and downstream from the first delimited region, since it has been held that duplicating and rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04, Section VI, Parts B-C).
Regarding claim 15, recitations of specified buffer solutions are not considered to provide patentable weight to the claims since they are not explicitly recited as part of the treatment system and are merely materials utilized or worked upon by said treatment system (see MPEP 2115).
Claim(s) 6-9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreymann et al., EP 3377141 (Kreymann) in view of Brandl as relied upon in the rejections set forth above, and in further view of Keller et al., DE 10034098 (Keller, IDS).
Regarding claims 6-9, 16, and 18, while Kreymann discloses that any suitable semipermeable membrane typically employed in extracorporeal treatments can be used (¶ 0148), Kreymann (in view of Brandl) does not disclose the membrane being formed from a plurality of hollow fibers, wherein said hollow fibers are formed from a mixture of polysulfone and polyvinylpyrrolidone and coated with silicone.  However, Keller discloses membranes suitable for extracorporeal gas exchange across the membrane, said membranes in the form of hollow fibers and formed from a silicone-coated mixture of polysulfone/polyvinylpyrrolidone (abstract).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Kreymann (in view of Brandl) to use the hollow fiber PS/PVP silicone-coated membrane described in Keller since it has been shown that such membranes are biocompatible and effective for providing gas exchange properties in extracorporeal treatments (Keller, ¶ 0001).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779